DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Status of Prosecution

1.	Claims 1-20 are pending.  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on November 4, 2020 and May 13, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
4.	Claims 1-20 are directed to receiving patient information and determining an intervention action for the patient, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). This could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations, personal behaviors). A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-12 are directed to an method comprising steps and claims 13-20 are directed to a non-transitory computer-readable storage medium comprising a processor.  Accordingly, the claims fall within the four statutory categories of inventions (a process and an apparatus) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method, in the following limitations:
accessing a set of training data for a plurality of users of a population, the training data representative of physical statistics and symptoms for the plurality of users for each of a plurality of time periods;
configured to predict, for a first acute health condition, acute health condition onset for a user based on physical statistics of the user;
receiving, from a target user, physical statistics data for the target user;
determining a probability of acute health condition onset for the user within a subsequent interval of time by applying the trained machine learned model to the received physical statistics data for the target user; and
in response to the determined probability of acute health condition onset for the user exceeding a threshold, performing one or more intervention actions on behalf of the target user.

The above-recited limitations set forth an arrangement where the compares patient data to a model and then an intervention is performed.  This arrangement amounts to both an observation (receiving data and comparing data) and an evaluation (determining an intervention).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Further, these actions, when considered both individually and as a whole are directed to actions that facilitate generating patient interventions. This arrangement amounts to personal behaviors. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
A machine learning prediction system
A non-transitory computer-readable storage medium	
A processor
	        
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
 	[0081] This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.
	[0082]	Embodiments may also relate to a product that is produced by a computing process described herein. Such a product may comprise information resulting from a computing process, where the information is stored on a non-transitory, tangible computer readable storage medium and may include any embodiment of a computer program product or other data combination described herein.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving a request for information and displaying the information equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
Independent claim 13 and the dependent claims 2-12 and 14-20, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 5-7, 11-14, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2019/0076031, Valys, et al., hereinafter Valys. 
7.	Regarding claim 1, Valys discloses a method comprising:
	accessing, by a machine learning prediction system, a set of training data for a plurality of users of a population, the training data representative of physical statistics and symptoms for the plurality of users for each of a plurality of time periods, (pages 2-3, para. 26,  a user's measured low-fidelity health-indicator data sequence and optionally a corresponding (in time) data sequence of other-factors are input into the trained high-fidelity machine learning models to determine a probability and/or prediction the user is experiencing or experienced the diagnosed condition on which the high-fidelity machine learning model was trained. This probability may include a probability of when the event begins and when it ends. Some embodiments, for example, may calculate the atrial fibrillation (AF) burden of a user, or the amount of time a user experiences AF over time);
	training, by the machine learning prediction system, a machine learned model using the accessed set of training data, the machine learned model configured to predict, for a first acute health condition, acute health condition onset for a user based on physical statistics of the user, (page 6, para. 45, Machine learning is well suited for continuous monitoring of one or multiple criteria to identify anomalies or trends, big and small, in input data as compared to training examples used to train the model. Accordingly, some embodiments described herein input a user's health-indicator data and optionally other-factor data into a trained machine learning model that predicts what a healthy person's health-indicator data would look like at the next time step and compares the prediction with the user's measured health-indicator data at the future time step. If the absolute value of the difference (e.g., loss as described below) exceeds a threshold, the user is notified his or her health-indicator data is not in a normal or healthy range. The threshold is a number set by the designer and, in some embodiments, may be changed by the user to allow a user to adjust the notification sensitivity);
	receiving, from a target user, physical statistics data for the target user, (page 6, para. 45,  Accordingly, some embodiments described herein input a user's health-indicator data and optionally other-factor data into a trained machine learning model that predicts what a healthy person's health-indicator data would look like at the next time step and compares the prediction with the user's measured health-indicator data at the future time step.);
	determining, by the machine learning prediction system, a probability of acute health condition onset for the user within a subsequent interval of time by applying the trained machine learned model to the received physical statistics data for the target user, (page 3, para. 30, Some embodiments described herein may include inputting a user's health-indicator data, and optionally inputting corresponding (in time) data of other-factors into a trained machine learning model, where the trained machine learning model predicts the user's health-indicator data or a probability distribution of the health-indicator data at a future time step. The prediction in some embodiments is compared with the user's measured health-indicator data at the time step of the prediction, where, if the absolute value of the difference exceeds a threshold, the user is notified that his or her health-indicator data is outside a normal range. This notification, in some embodiments, may include a diagnosis or instructions to do something, for example and not by way of limitation obtain additional measurements or contact a health professional. In some embodiments, health-indicator data and corresponding (in time) data of other-factors from a healthy population of people is used to train the machine learning model); and
	in response to the determined probability of acute health condition onset for the user exceeding a threshold, performing one or more intervention actions on behalf of the target user, (page 4, para. 32, These embodiments input the health-indicator data sequence for a past time segment and all other-data sequence(s) for the past time segment into a machine learning model configured to predict the most probable future segment of the health-indicator data (or distribution of probable future segments). Alternatively, these embodiments input the health-indicator data sequence for a past time segment, all other-data sequences for the past time segment and other-data sequences from the future segment into a machine learning model configured to predict the most probable future segment of the health-indicator data (or distribution of probable future segments). The predicted future segment of the health-indicator data is compared to the user's measured health-indicator data at the future segment to determine a loss and whether the loss exceeds a threshold, in which case some action is taken. The action may include for example and not by way of limitation: notifying the user to obtain additional data (e.g., ECG or blood pressure); notifying the user to contact a healthcare professional; or automatically triggering acquisition of additional data. Automatic acquisition of additional data may include, for example and not by way of limitation, ECG acquisition via a sensor operably coupled (wired or wirelessly) to a user worn computing device, or blood pressure via a mobile cuff around the user's wrist or other appropriate body part and coupled to a user worn computing device. The segments of data may include a single data point, many data points over a period of time, an average of these data points over the time period where the average may include a true average, median or mode. In some embodiments the segments may overlap in time.).
8.	Regarding claim 2, Valys discloses the method of claim 1 as described above.    Valys further discloses wherein the one or more intervention actions comprise modifying an interface displayed by a user device of the target user to display a notification with information warning the target user of the acute health condition, ((page 4, para. 32, These embodiments input the health-indicator data sequence for a past time segment and all other-data sequence(s) for the past time segment into a machine learning model configured to predict the most probable future segment of the health-indicator data (or distribution of probable future segments). Alternatively, these embodiments input the health-indicator data sequence for a past time segment, all other-data sequences for the past time segment and other-data sequences from the future segment into a machine learning model configured to predict the most probable future segment of the health-indicator data (or distribution of probable future segments). The predicted future segment of the health-indicator data is compared to the user's measured health-indicator data at the future segment to determine a loss and whether the loss exceeds a threshold, in which case some action is taken. The action may include for example and not by way of limitation: notifying the user to obtain additional data (e.g., ECG or blood pressure); notifying the user to contact a healthcare professional; or automatically triggering acquisition of additional data. Automatic acquisition of additional data may include, for example and not by way of limitation, ECG acquisition via a sensor operably coupled (wired or wirelessly) to a user worn computing device, or blood pressure via a mobile cuff around the user's wrist or other appropriate body part and coupled to a user worn computing device. The segments of data may include a single data point, many data points over a period of time, an average of these data points over the time period where the average may include a true average, median or mode. In some embodiments the segments may overlap in time).
9.	Regarding claim 5, Valys discloses the method of claim 1 as described above.    Valys further discloses wherein each intervention of the one or more intervention actions is associated with a corresponding probability threshold, (page 3, para. 30, Some embodiments described herein may include inputting a user's health-indicator data, and optionally inputting corresponding (in time) data of other-factors into a trained machine learning model, where the trained machine learning model predicts the user's health-indicator data or a probability distribution of the health-indicator data at a future time step. The prediction in some embodiments is compared with the user's measured health-indicator data at the time step of the prediction, where, if the absolute value of the difference exceeds a threshold, the user is notified that his or her health-indicator data is outside a normal range. This notification, in some embodiments, may include a diagnosis or instructions to do something, for example and not by way of limitation obtain additional measurements or contact a health professional. In some embodiments, health-indicator data and corresponding (in time) data of other-factors from a healthy population of people is used to train the machine learning model and page 4, para. 32, These embodiments input the health-indicator data sequence for a past time segment and all other-data sequence(s) for the past time segment into a machine learning model configured to predict the most probable future segment of the health-indicator data (or distribution of probable future segments). Alternatively, these embodiments input the health-indicator data sequence for a past time segment, all other-data sequences for the past time segment and other-data sequences from the future segment into a machine learning model configured to predict the most probable future segment of the health-indicator data (or distribution of probable future segments). The predicted future segment of the health-indicator data is compared to the user's measured health-indicator data at the future segment to determine a loss and whether the loss exceeds a threshold, in which case some action is taken. The action may include for example and not by way of limitation: notifying the user to obtain additional data (e.g., ECG or blood pressure); notifying the user to contact a healthcare professional; or automatically triggering acquisition of additional data. Automatic acquisition of additional data may include, for example and not by way of limitation, ECG acquisition via a sensor operably coupled (wired or wirelessly) to a user worn computing device, or blood pressure via a mobile cuff around the user's wrist or other appropriate body part and coupled to a user worn computing device. The segments of data may include a single data point, many data points over a period of time, an average of these data points over the time period where the average may include a true average, median or mode. In some embodiments the segments may overlap in time).
10.	Regarding claim 6, Valys discloses the method of claim 1 as described above.    Valys further discloses wherein receiving physical statistics data for the target user comprises receiving time series measurements of a set of physical statistics from a wearable health sensor of the user, (page 4, para. 32, These embodiments input the health-indicator data sequence for a past time segment and all other-data sequence(s) for the past time segment into a machine learning model configured to predict the most probable future segment of the health-indicator data (or distribution of probable future segments). Alternatively, these embodiments input the health-indicator data sequence for a past time segment, all other-data sequences for the past time segment and other-data sequences from the future segment into a machine learning model configured to predict the most probable future segment of the health-indicator data (or distribution of probable future segments). The predicted future segment of the health-indicator data is compared to the user's measured health-indicator data at the future segment to determine a loss and whether the loss exceeds a threshold, in which case some action is taken. The action may include for example and not by way of limitation: notifying the user to obtain additional data (e.g., ECG or blood pressure); notifying the user to contact a healthcare professional; or automatically triggering acquisition of additional data. Automatic acquisition of additional data may include, for example and not by way of limitation, ECG acquisition via a sensor operably coupled (wired or wirelessly) to a user worn computing device, or blood pressure via a mobile cuff around the user's wrist or other appropriate body part and coupled to a user worn computing device. The segments of data may include a single data point, many data points over a period of time, an average of these data points over the time period where the average may include a true average, median or mode. In some embodiments the segments may overlap in time).
11.	Regarding claim 7, Valys discloses the method of claim 1 as described above.    Valys further discloses wherein the set of training data further comprises acute health condition symptom data for the plurality of users, (page 4, para. 33, These embodiments detect when the observed behavior or measurement of the health-indicator sequence of data with respect to the passage of time as impacted by corresponding (in time) other-factor sequence of data differs from what is expected from the training examples, which training examples are collected under similar other-factors. If the training examples are gathered from healthy individuals under similar other-factors or from data that has been previously categorized as healthy for a specific user under similar other-factors, then these embodiments serve as an abnormality detector from the healthy population or from the specific user, respectively. If the training examples have simply been acquired from a specific user without any other categorization, then these embodiments serve as a change detector, detecting a change in the health-indicators at the time of measurement relative to the time at which the training examples were collected for the specific user, and page 6, para. 45, Machine learning is well suited for continuous monitoring of one or multiple criteria to identify anomalies or trends, big and small, in input data as compared to training examples used to train the model. Accordingly, some embodiments described herein input a user's health-indicator data and optionally other-factor data into a trained machine learning model that predicts what a healthy person's health-indicator data would look like at the next time step and compares the prediction with the user's measured health-indicator data at the future time step. If the absolute value of the difference (e.g., loss as described below) exceeds a threshold, the user is notified his or her health-indicator data is not in a normal or healthy range. The threshold is a number set by the designer and, in some embodiments, may be changed by the user to allow a user to adjust the notification sensitivity).
12.	Regarding claim 11, Valys discloses the method of claim 1 as described above.    Valys further discloses wherein the physical statistics data comprises a measurement of a physical statistic selected from the group of resting heart rate, activity level, daily step count, and sleep time, (page 4, para. 35, Some embodiments of a health monitoring system monitor heart rate and activity data of an individual as low-fidelity data (e.g., heartrate or PPG data) and detect a condition (e.g. AFib) normally detected using high-fidelity data (e.g., ECG data). For example, the heart rate of an individual may be provided by a sensor continuously or in discrete intervals (such as every five seconds). The heart rate may be determined based on PPG, pulse oximetry, or other sensors. In some embodiments, the activity data may be generated as a number of steps taken, an amount of movement sensed, or other data points indicating an activity level. The low-fidelity (e.g., heartrate) data and activity data can then be input into a machine learning system to determine a prediction of a high-fidelity outcome. For example, the machine learning system may use the low-fidelity data to predict an arrhythmia or other indication of a user's cardiac health. In some embodiments, the machine learning system may use an input of segment of data inputs to determine a prediction. For example, an hour of activity level data and heart rate data may be input to the machine learning system. The system can then use the data to generate a prediction of a condition such as atrial fibrillation. Various embodiments of the present invention are more thoroughly discussed below.).
13.	Regarding claim 12, Valys discloses the method of claim 1 as described above.    Valys further discloses wherein the physical statistics data comprises a measurement of a physical statistic selected from the group of respiration rate, heart rate variability, and galvanic skin response, (page 1, para. 4, Sensors and mobile electronics technologies exist which permit frequent or continuous monitoring and recording of health-indicators. However, the capability of these sensor platforms often exceeds that of conventional medical science to interpret the data they produce. The physiological significance of health-indicator parameters, like heart rate, are frequently well defined only in specific medical contexts: for instance, heart rate is conventionally evaluated as a single scalar value out of context from other data/information that may impact the health-indicator. A resting heart rate in the range of 60-100 beats per minute (BPM) may be considered normal. A user may generally measure their resting heart rate manually once or twice per day. and page 4, para. 35, Some embodiments of a health monitoring system monitor heart rate and activity data of an individual as low-fidelity data (e.g., heartrate or PPG data) and detect a condition (e.g. AFib) normally detected using high-fidelity data (e.g., ECG data). For example, the heart rate of an individual may be provided by a sensor continuously or in discrete intervals (such as every five seconds). The heart rate may be determined based on PPG, pulse oximetry, or other sensors. In some embodiments, the activity data may be generated as a number of steps taken, an amount of movement sensed, or other data points indicating an activity level. The low-fidelity (e.g., heartrate) data and activity data can then be input into a machine learning system to determine a prediction of a high-fidelity outcome. For example, the machine learning system may use the low-fidelity data to predict an arrhythmia or other indication of a user's cardiac health. In some embodiments, the machine learning system may use an input of segment of data inputs to determine a prediction. For example, an hour of activity level data and heart rate data may be input to the machine learning system. The system can then use the data to generate a prediction of a condition such as atrial fibrillation. Various embodiments of the present invention are more thoroughly discussed below.).
14.	Claims 13-14, 17, and 19-20 are rejected for the same reasons as set forth above with regard to claims 1-2, 6, 11, and 12.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2019/0076031, Valys, et al., hereinafter Valys in view of United States Patent Application Publication Number 2017/0206795, Kaleal, et al., hereinafter Kaleal. 
18.	Regarding claim 3, Valys discloses the method of claim 1 as described above.    Valys does not explicitly disclose wherein the one or more intervention actions comprise automatically sending a test kit corresponding to the acute health condition to the target user.
	However, Kaleal teaches wherein the one or more intervention actions comprise automatically sending a test kit corresponding to the acute health condition to the target user, (page 9, para. 80, During performance of the program, routine or activity, a user can also provide avatar guidance platform 202 with feedback and/or update his or her profile information. For example, the user can regularly, (e.g., prior to beginning a workout, prior to eating, twice a day, once a day, once a week, etc.) perform biometric tests (e.g., using at home testing kits, mail in kits, home testing devices, etc.) to provide the avatar guidance platform 202 with updated profile information. The user can also update his or her profile information with respect to health history, preferences, demographics, etc.)
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Valys with the teaching of Kaleal. As suggested by Kaleal, one would have been motivated to include this feature to allow the patient to take a test related to a health condition in the privacy of their own home without the need to see a doctor directly, (Kaleal [0080]), to modify the method of Valys with the teaching of Kaleal.
19.	Regarding claim 4, Valys discloses the method of claim 1 as described above.    Valys does not explicitly disclose wherein the one or more intervention actions comprise automatically scheduling a doctor’s appointment with the target user without input from the target user.
	However, Kaleal teaches wherein the one or more intervention actions comprise automatically scheduling a doctor’s appointment with the target user without input from the target user, (page 22, para. 179, In particular, the avatar guidance system 200 is configured to respond to user input automatically and in real-time, thereby providing indication of a potentially dangerous activity in advance of an unsafe result. For instance, if the system recognizes certain metrics as leading to bodily harm, the system can instruct the avatar to stop the workout session and contact a health professional or automatically send a notification (e.g., a call, electronic message, etc.) to the health professional).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Valys with the teaching of Kaleal. As suggested by Kaleal, one would have been motivated to include this feature to allow the patient to automatically interact with the health professional, (Kaleal [0179]), to modify the method of Valys with the teaching of Kaleal.
20.	Claims 15-16 are rejected for the same reasons as set forth above with regard to claims 3-4.

21.	Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2019/0076031, Valys, et al., hereinafter Valys in view of United States Patent Application Publication Number 2019/0209022, Sobol, et al., hereinafter Sobol.
22.	Regarding claim 8, Valys discloses the method of claims 1 and 7 as described above.    Valys does not explicitly disclose further comprising sending, to the plurality of users, a survey requesting health condition symptom data.
However, Sobol teaches comprising sending, to the plurality of users, a survey requesting health condition symptom data, (pages 48-49, para. 284, as a battery of questions administered to a person P (such as in a clinically-controlled environment in the form of a routine office visit to his or her primary doctor or the like) may help the caregiver C determine what types or quantities of LEAP data may need to subsequently be acquired. ).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Valys with the teaching of Sobol. As suggested by Sobol, one would have been motivated to include this feature to allow the patient to establish a baseline data with the health provider, (Sobol [0284]), to modify the method of Valys with the teaching of Sobol.
23.	Regarding claim 9, Valys discloses the method of claim 1 as described above.    Valys does not explicitly disclose wherein the acute health condition is an influenza-like illness.
	However, Sobol teaches wherein the acute health condition is an influenza-like illness, (page 58, para. 334, Moreover, as with the UTI and pneumonia described above, analyzing whether an individual shows predictors of the onset of influenza may include applying machine learning logic to the acquired LEAP data to divine patterns arising from patient location, movement and physiological condition, possibly in conjunction with ambient environmental conditions, where the determination of whether the disease is either present or imminent may be made absent direct clinical measurement of the patient's condition through one or more of the symptoms that may in one form be specific to influenza. As with the other forms of infection, the data may be used in conjunction with score-based information such as that taken from a direct interaction between the patient and his or her physician.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Valys with the teaching of Sobol. As suggested by Sobol, one would have been motivated to include this feature to allow the patient to have a direct interaction with the health provider, (Sobol [0334]), to modify the method of Valys with the teaching of Sobol.
24.	Regarding claim 10, Valys discloses the method of claim 1 as described above.    Valys does not explicitly disclose wherein the acute health condition is COVID-19.
	Sobol teaches wherein the acute health condition is COVID-19, (page 58, para. 334, Moreover, as with the UTI and pneumonia described above, analyzing whether an individual shows predictors of the onset of influenza may include applying machine learning logic to the acquired LEAP data to divine patterns arising from patient location, movement and physiological condition, possibly in conjunction with ambient environmental conditions, where the determination of whether the disease is either present or imminent may be made absent direct clinical measurement of the patient's condition through one or more of the symptoms that may in one form be specific to influenza. As with the other forms of infection, the data may be used in conjunction with score-based information such as that taken from a direct interaction between the patient and his or her physician.).  Examiner interprets “influenza-like illness” to encompass COVID-19.
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Valys with the teaching of Sobol. As suggested by Sobol, one would have been motivated to include this feature to allow the patient to have a direct interaction with the health provider, (Sobol [0334]), to modify the method of Valys with the teaching of Sobol.
25.	Claim 18 is rejected for the same reasons as set forth above with regard to claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	COMPUTER-IMPLEMENTED SYSTEM AND METHODS FOR PREDICTING THE HEALTH AND THERAPEUTIC BEHAVIOR OF INDIVIDUALS USING ARTIFICIAL INTELLIGENCE, SMART CONTRACTS AND BLOCKCHAIN (US 20200273578 A1) a computer implemented method of predicting the health and therapeutic behavior of patients and making treatment plan recommendations includes the steps of: receiving patient healthcare data having one or more conditions and limiting factors; determining a therapeutic behavior pattern of patient; determining unsuccessful therapies and successful therapies for each condition based on therapeutic behavior pattern; and calculating cost quote for successful therapies based on limiting factors for time period. A computer implemented method of providing cost effective therapy for a patient is also provided and includes the steps of: receiving patient healthcare data; determining unsuccessful therapies and successful therapies; calculating probability of disease progression; calculating possible therapies ranked by probability of successful treatment; calculate cost quote for possible therapies; and paying a smart contract for a selected therapy.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/
Primary Examiner, Art Unit 3624